OPINION — AG — ** BOARD OF CONTROL — COUNTY COMMISSIONERS — LEASE AGREEMENT ** 19 Ohio St. 789 [19-789] DOES 'NOT' CONFLICT WITH THE PROVISIONS OF ARTICLE X, SECTION 26 OF THE OKLAHOMA CONSTITUTION BECAUSE 19 Ohio St. 789 [19-789], WHICH ALLOWS A CHARITABLE NONPROFIT ORGANIZATION OPERATING A COUNTY HOSPITAL TO MORTGAGE THEIR LEASEHOLD INTEREST, DOES 'NOT' CONSTITUTE THE INCURRING OF INDEBTEDNESS UPON THE PART OF THE COUNTY. (NON PROFIT, CHARITABLE ORGANIZATION, LEASE PROPERTY, AGREEMENT, PUBLIC TRUST, CONTRACT, EQUIPMENT, MACHINERY, HOSPITAL, COUNTY) CITE: OPINION NO. 80-114, OPINION NO. 81-190, 19 Ohio St. 781 [19-781], 19 Ohio St. 784 [19-784], 19 Ohio St. 789 [19-789], 60 Ohio St. 176 [60-176] [60-176] (ROBERT W. COLE)